Case 3:15-cr-30039-SMY Document 182 Filed 06/17/20 Page 1 of 1 Page ID #571




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 11-CR-30210-SMY
                                                   )
 JEVON L. STRAYHORN,                               )
                                                   )
                         Defendant.                )

                                             ORDER
       Steven Stafford, an incarcerated person, submitted a letter to the Court seeking sealed

documents in the above-captioned closed criminal action to which he is not a party (Doc. 63).

Stafford seeks the documents in question for use in his habeas corpus action currently pending in

the District Court for Eastern District of Missouri. As is noted in a previous Order (Doc. 61), it is

not the policy of the Court to provide sealed documents in closed criminal cases to non-parties.

Justice requires that the documents remain sealed. Accordingly, Stafford’s request is DENIED.

The Clerk of Court is directed to send a copy of this Order to Stafford at his address.

       IT IS SO ORDERED.

       DATED: June 16, 2020


                                                       STACI M. YANDLE
                                                       United States District Judge
